Citation Nr: 1724159	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-45 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), claimed as memory loss, rated as 30 percent disabling prior to December 1, 2010 and rated as 70 percent from December 1, 2010.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in San Juan, Puerto Rico.  The August 2009 rating decision granted service connection for PTSD, evaluated as a 30 percent disability, effective February 27, 2009.  In a March 2015 rating decision, the RO increased the rating to 70 percent, effective December 1, 2010. 


FINDINGS OF FACT

1. For the period prior to December 1, 2010, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

2. For the period from December 1, 2010, the Veteran's PTSD has productive of no more than occupational and social impairment with deficiencies in most areas.

3. The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. For the period prior to December 1, 2010, the criteria for an increased initial rating of 50 percent for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. For the period from December 1, 2010, the criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for a TDIU have been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Initial Rating for PTSD

The Veteran contends that his service-connected PTSD warrants an initial disability rating higher than the 30 and 70 percent staged ratings currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  After reviewing the evidence, the Board agrees that an increased initial rating of 50 percent is warranted for the period prior to December 1, 2010, but finds that a rating higher than 70 percent therafter is not warranted.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.      38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As noted above, beginning with the period prior to December 1, 2010, following a review of the record, the Board finds that the Veteran's PTSD symptoms approximate occupational and social impairment with reduced reliability and productivity, entitling him to an initial increased disability rating of 50 percent.
In this regard, the evidence of record includes April 2009, June 2009, and December 2009 VA treatment records which document that the Veteran reported that symptoms related to his PTSD included isolation, anxiety, irritability, nightmares, vigilance, sleep disturbances, panic attacks, and memory impairment.  The clinicians noted that the Veteran was married, well-groomed, his speech, judgment and cognition were intact, he worked as a truck driver, was accepted into school, and reported good relationships with his siblings.   However, the clinicians also noted that the Veteran had severe memory impairment (the Veteran had trouble recalling instructions after five to ten minutes), and the Veteran reported having panic attacks three to four times a week.  

Given the Veteran's report of panic attacks more than once a week, and his severe memory impairment, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that prior to December 1, 2010 the disability due to the Veteran's PTSD most closely approximated the schedular criteria for an initial increased disability rating of 50 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio, 713 F.3d at 117 (Fed. Cir. 2013).

Turning to the period since December 1, 2010, following a review of the record, the Board finds that the Veteran's PTSD symptoms approximate no more than occupational and social impairment with deficiencies in most areas, entitling him to an initial 70 percent disability rating, but no higher.

In this regard, the evidence of record includes a December 2010 VA examination report which documents that the Veteran reported symptoms related to PTSD including anger, avoidance and isolation, anxiety, memory problems, difficulty dealing with crowds, depressed mood, nightmares, flashbacks, feelings of detachment from others, irritability, hypervigilance, and anger outbursts.  The clinician noted that the Veteran was unemployed, stopped going to school, his social functioning was impaired, and his family functioning was affected by him getting easily frustrated and reacting with anger at times.  However, the clinician also noted that the Veteran was married, well groomed, and oriented to person, place, and time.
  
The Veteran has not alleged that his symptoms have worsened since the December 2010 exam and his treatment records do not show that his symptoms have worsened.  Therefore, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that since December 1, 2010, the Veteran's PTSD approximates the schedular criteria for a disability rating of no more than 70 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The evidence of record does not, however, support a rating of 100 percent (the only higher disability evaluation available).  The Veteran has not reported persistent delusions or hallucinations, gross impairment in thought processes or communication, inappropriate behavior, an inability to perform the activities of daily living, or any of the other markers of total occupational and social impairment due to PTSD.

In finding that a 70 percent rating is warranted from December 1, 2010, the Board notes that the Veteran's PTSD has been productive of or characterized by unemployment, impaired social and family functioning, nightmares, depressed mood, anxiety, hypervigilance, sleep impairment, memory loss, panic attacks, and difficulty dealing with crowds.  This combination of symptoms indicates that from December 1, 2010 the Veteran's disability approximates the criteria for a rating that represents occupational and social impairment with deficiencies in most areas.

II. TDIU
TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016). 
VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for PTSD (now rated as 70 percent disabling); strain, lumbar spine (rated as 10 percent disabling); strain, cervical spine (rated as 10 percent disabling); Varicocele (rated as 10 percent disabling); and headaches, tension (rated as noncompensable).  The Veteran's combined schedular rating is 70 percent or greater, thus the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16 (a).

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert, 1 Vet. App. 54.  See also 38 U.S.C.S. § 5107.  In making this determination, the Board has considered the Veteran's level of education and his primary employment history working for FedEx as a truck driver and in a warehouse.  The Veteran's service-connected disabilities make it unlikely that he could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.  

In this regard, the evidence of record includes a December 2010 VA examination report in which the examiner opined that the Veteran's changes in psychosocial functional status and quality of life following trauma exposure include inability to keep a job and continue with school.  The evidence of record also includes a June 2009 VA examination report which documents that the Veteran's occupational functioning became impaired due to PTSD; he became overwhelmed while performing his duties, was unable to find directions, and unable to remember information.

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert, 1 Vet. App. 54.  See also 38 U.S.C.S. § 5107.  In making this determination, the Board has considered the Veteran's level of education, and his primary employment history working for FedEx as a truck driver, and in a warehouse.  The effects of his service-connected disabilities make it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.  


ORDER

An initial rating in excess of 30 percent for PTSD is granted prior to December 1, 2010.

An initial rating in excess of 70 percent for PTSD is denied from December 1, 2010.

TDIU is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


